NATHANIEL R. JONES, Circuit Judge,
concurring.
The majority’s analysis of Henry’s § 1983 claims against the MSD and its officials in their official capacities suggests that those claims are barred by the eleventh amendment. Both plaintiff Henry and defendants do not challenge the district court’s finding that these official capacity claims are so barred and Henry urges this court to remand this case to state court. I believe that the MSD — a statutorily created “public body corporate” —is subject to suit in federal court under § 1983 as a municipal corporation under the Supreme Court’s decision in Monell v. New York City Dep’t of Social Services, 436 U.S. 658, 690 n. 54, 98 S.Ct. 2018, 2035 n. 54, 56 L.Ed.2d 611 (1978) and its progeny. However, as the parties have not raised this position on appeal, I write separately to make clear that the question of whether municipal corporate entities such as the MSD are subject to suit in federal court in a § 1983 action was not decided in this case, and that the scope of eleventh amendment immunity with respect to such municipal corporate entities remains an open one in this circuit. Thus, as the panel’s decision to leave the district court’s eleventh amendment findings undisturbed in this case and remand to state court was a result of the lack of any challenge by the parties rather than a decision of law, I concur in the judgment.